DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the amendment filed on August 19, 2022.  Claims 1-20 are pending.  Claims 1, 9 and 14 are independent.

Response to Arguments
Applicants’ arguments have been fully considered.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 7-10, 14, 15 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2021/0166564 to Takaki et al. (hereinafter “Takaki”).
Claims 1, 2, 7-10, 14, 15 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takaki.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
With respect to independent claims 1, 9 and 14, Takaki discloses one or more processors; a memory communicably coupled to the one or more processors and storing (see paragraph [0006]: The collision warning system includes one or more processors and a memory that is communicably coupled to the one or more processors.): 
a detection module including instructions that, when executed by the one or more processors, cause the one or more processors to, responsive to detecting a target object that is located behind a subject vehicle, determine, by the subject vehicle, characteristics about the target object (see paragraph [0006]:  The memory stores a detection module including instructions that when executed by the one or more processors cause the one or more processors to identify the surrounding objects of a subject vehicle according to sensor data about a surrounding environment of the subject vehicle. The detection module includes instructions to determine a collision probability indicating a likelihood of collision between a first object and a second object of the surrounding objects.); and 
an alert module including instructions that when executed by the one or more processors cause the one or more processors to modify a collision threshold for activating an alert directed to the target object according to the characteristics (see paragraph [0071] – [0073]: the warning module 230 determines whether the collision probability satisfies a collision threshold. As previously noted, the collision system 170, in one embodiment, defines the collision threshold according to a likelihood of the objects encountering a collision hazard (e.g., colliding) with the collision probability indicating a threshold or limit that is tolerable prior to issuing an alert.  the warning module 230 communicates an alert to at least one of the surrounding objects about the collision hazard associated with the surrounding objects colliding. In one embodiment, the warning module 230 activates lights of the subject vehicle 100 to visibly communicate the alert to the at least one of the surrounding objects.), and 
activate the alert directed to the target object according to whether the target object satisfies the collision threshold, including activating rear lights of the subject vehicle (see paragraph [0071]: the warning module 230 acquires the collision probability as determined by the detection module 220 including the blind spot component, and compares the collision probability with the collision threshold. If the collision probability satisfies the threshold, then the warning module 230 communicates the alert, as discussed at 340. If the collision probability does not satisfy the threshold, the detection module 220 continues with assessing a subsequent time step beginning at 310.).  
With respect to dependent claims 2, 10 and 15, Takaki discloses wherein the collision threshold defines at least one of a time-to-collision (TTC) threshold and a lateral position threshold, and wherein the target object is moving in a surrounding environment (see paragraphs [0052] and [0054]:  The collision probability indicates a likelihood of collision between at least two surrounding objects (e.g., a first object and a second object). In one embodiment, the detection module 220 determines the collision probability by estimating future positions for objects and predicting whether the objects will collide according to a proximity between the future positions. For example, the detection module 220 uses the information about the surrounding objects, such as a current position, and a velocity to estimate a first position of a first object and a second position of a second object at time T=t+Δt in the future. the detection module 220 estimates the positions of the vehicles 410 and 420 out to a prediction horizon. In one approach, the prediction horizon is a single time step into the future (e.g., T=t+Δ.sub.1). In further aspects, the detection module 220 estimates the positions at multiple time steps into the future (e.g., t+Δ.sub.1, t+Δ.sub.2, t+Δ.sub.3). Thus, depending on the particular implementation, the detection module 220 may determine the collision probability from the single estimate at the time step t+Δ.sub.1, or according to the multiple separate time steps. In general, the detection module 220 is comparing the predicted future positions to determine the proximity between the vehicles 410 and 420 at the separate time steps. The detection module 220 determines the proximities according to a closest point on each of the vehicles 410 and 420. Thus, where the detection module 220 uses the simplified shape, the proximity between the two vehicles is defined according to a closest point on the outer edge of the shape (e.g., on a circumference of a circle).).
With respect to dependent claim 7, Takaki discloses wherein the detection module includes instructions to determine the characteristics including instructions to determine a target speed of the target object (see paragraph [0058]:  the warning module 230 determines whether the collision probability satisfies a collision threshold. The collision system 170, in one embodiment, defines the collision threshold according to a likelihood of the objects encountering a collision hazard (e.g., colliding) with the collision probability indicating a threshold or limit that is tolerable prior to issuing an alert. Thus, the collision warning system 170 may define the collision threshold according to a category (e.g., high) or as a percent (e.g., 80%). The particular value that the system 170 uses to define the threshold may be adapted according to various conditions such as weather, according to the types of the objects (e.g., pedestrians), according to speeds at which the objects are traveling, according to attributes of the roadway (e.g., school zone, no passing zone, etc.), or according to other aspects of operation that may influence the communication of the alert.).  
With respect to dependent claims 8 and 20, Takaki discloses wherein the alert module includes instructions to modify the collision threshold including instructions to adapt the collision threshold according to an angle of the target object approaching the subject vehicle and the target speed (see paragraphs [0039] and [0058]:   the detection module 220, as noted, generally functions to detect the surrounding objects and determine characteristics of the objects from the sensor data 250. The characteristics generally include at least a current position relative to the vehicle 100, and a velocity (i.e., speed and direction). In additional aspects, the detection module 220 may further determine more complex trajectories that are, for example, extrapolated from multiple prior observations (e.g., over two or more prior time steps). In any case, the detection module 220 generally uses the position and velocity information about the separate surrounding objects to predict future positions of the objects from which the module 220 can generate a determination about the likelihood of collision between the objects, as will be discussed in greater detail subsequently.  The warning module 230 determines whether the collision probability satisfies a collision threshold. The collision system 170, in one embodiment, defines the collision threshold according to a likelihood of the objects encountering a collision hazard (e.g., colliding) with the collision probability indicating a threshold or limit that is tolerable prior to issuing an alert. Thus, the collision warning system 170 may define the collision threshold according to a category (e.g., high) or as a percent (e.g., 80%). The particular value that the system 170 uses to define the threshold may be adapted according to various conditions such as weather, according to the types of the objects (e.g., pedestrians), according to speeds at which the objects are traveling, according to attributes of the roadway (e.g., school zone, no passing zone, etc.), or according to other aspects of operation that may influence the communication of the alert. As a general tenet, the system 170 sets the threshold collision threshold such that the warning module 230 communicates the alert when a collision hazard is deemed “likely,” and subsequently may adapt the threshold according to the noted factors (e.g., when safer operation is desired because of weather, school zones, etc.).).

Allowable Subject Matter
Claims 3-6, 11-13 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRA R SMITH-STEWART whose telephone number is (571)270-3965. The examiner can normally be reached 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEMETRA R SMITH-STEWART/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661